EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Amichai Kotev (Reg. No. 57668) on 02/14/2022.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The application has been amended as follows: 


Claim 11. (currently amended) The control method according to claim 1, wherein the identified data according to media data is a media segment which contains the media data.



Claim 12. (currently amended)	The control method according to claim 1, wherein the identified data according to media data is at least one of (i) an initialization segment which contains metadata to be used for playing the media data and (ii) a media segment which contains the media data.
 


Claim 13. (currently amended)	A control method of receiving data according to media data by a client from a server, the method comprising:
- sharing, between the server and the client, push strategy for determining data to be pushed from the server to the client,
- receiving, at the client, a notification indicating that the server intends to push the determined data according to the push strategy,
- determining, at the client, whether to cancel push of the determined data from the server to the client, and
- sending, by the client to the server, a cancel request for cancelling 
push of the determined data according to a result of the determining. 



Claim 21. (currently amended)	A client for receiving data according to media 
one or more processors; and
at least one memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
performing processing for sharing, between the server and the client, push strategy for determining data to be pushed from the server to the client,
receiving a notification indicating that the server intends to push the determined data according to the push strategy,
the determined data from the server to the client, and
sending to the server a cancel request for cancelling to push the determined data according to a result of the determining. 



Claim 25. (currently amended)	A non-transitory information storage medium readable by a computer or a microprocessor storing instructions of a computer program, for implementing a control method of receiving data according to media data by a client from a server, when the program is loaded and executed by the computer or microprocessor, the method comprising:
- sharing, between the server and the client, push strategy for determining data to be pushed from the server to the client,
- receiving, at the client, a notification indicating that the server intends to push the determined data according to the push strategy,
- determining, at the client, whether to cancel push of the determined data from the server to the client, and
- sending, by the client to the server, a cancel request for cancelling push of the determined data according to a result of the determining.



The following is an examiner’s statement of reasons for allowance:

In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.

Park et al. (2012/0023254) discloses a control method of providing data according to media data by a server to a client, the method comprising: identifying, at the server, based on strategy shared between the server and the client, data to be pushed to the client, and sending, by the server, a notification indicating that the server intends to push the identified data according to the strategy.

However, the prior art of record fails to teach or suggest identifying, at the server, based on push strategy shared between the server and the client, data to be pushed to the client; sending, by the server, a notification indicating that the server intends to push push strategy shared between the server and the client, data to be pushed to the client.  The cited art does not teach or suggest sending, by the server, a notification indicating that the server intends to push the identified data according to the push strategy.  The cited prior art does not teach or suggest cancelling, at the server, in response to receiving a cancel request from the client, push of the identified data to the client.  Thus, these are some of the reasons why the claims are allowable. 


Similar limitations are present with independent claims 13, 18, 21, and 24-25. Therefore, Claims 1, 13, 18, 21, and 24-25 are allowed because of the combination of other limitations and the limitations listed above.



Claims 1-25 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
02/14/2022